Citation Nr: 0948728	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  04-38 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran had active service from January 1944 to December 
1945.  He died in December 2003 at the age of 83.  The 
appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The Board notes that, in an Appellant's Brief dated in 
November 2009, the appellant's representative indicated that 
the appeal also encompassed a claim of entitlement to burial 
allowance based on service-connected death.  The Board finds, 
however, that no such claim is on appeal, as the appellant 
never expressed disagreement with respect to the RO's 
determination regarding her burial benefits, nor has any such 
claim ever been the subject of a Statement of the Case.  
Certainly, the appellant's eligibility for such benefit may 
be impacted by the Board's favorable decision herein.  
However, such matter is for the RO to consider in the first 
instance.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in December 2003 and his death 
certificate listed the immediate cause of his death as 
cardiac ischemia, due to (or as a consequence of) multiple 
myeloma, due to (or as a consequence of) renal failure; 
chronic obstructive pulmonary disease and anemia were listed 
as other significant conditions contributing to his death.

2.  At the time of the Veteran's death, he had one service-
connected disability, namely, posttraumatic stress disorder 
(PTSD), evaluated as 30 percent disabling. 

3.  PTSD materially and substantially contributed to cause 
the Veteran's death.


CONCLUSION OF LAW

The Veteran's service-connected PTSD contributed 
substantially and materially to cause his death and 
entitlement to service connection for the cause of the 
Veteran's death is established.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties to notify and assist need not be 
addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected disability. 38 U.S.C.A. § 
1310; see also Hanna v. Brown, 6 Vet. App. 507, 510 (1994).

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.

Service connection may also be established on a secondary 
basis for a disability which is proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2009).  The Court has construed this provision as 
entailing "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id.; see also Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effective October 20, 2006, during the pendency 
of the instant appeal.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 
2006).  The amendment sets a standard by which a claim based 
on aggravation of a nonservice-connected disability by 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice and 
thus suggests that the recent change amounts to a substantive 
change in the regulation.  For this reason and as the 
appellant's claim was pending before the regulatory change 
was made, the Board will consider her claim under the prior 
version of 38 C.F.R. § 3.310 as it is more favorable to her.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

A review of the record discloses private medical records 
noting the earliest history of the Veteran's heart problems.  
This records document a history of myocardial infarctions in 
March 1966, November 1966 and November 1967.  

A report of VA examination dated in July 1973 reiterates the 
Veterans history of myocardial infarctions.  This report also 
documents a diagnosis of myocardial ischemia.  

The Board notes the presence of several statements from the 
Veteran's relatives and acquaintances dated in December 1974.  
These statements, in essence, portray the Veteran as having 
had nervous problems upon and since his separation from 
service.  

In August 1988 the Veteran was evaluated by VA for relaxation 
training for management of anxiety.  The examination report 
documents a history of chronic anxiety dating as far back as 
World War II, with treatment thereof since 1974.  
Psychological testing at this time revealed a defensive 
individual that wanted to be seen in a highly favorable 
light.  It was noted that although the profile was valid, 
that it suggested naiveté and very limited insight.  
Saliently, it was noted that individuals with similar 
clinical scale elevations frequently responded to 
psychological discomfort with physiological symptoms.  
Generalized anxiety disorder and dysthymia, secondary type, 
were assessed.  The Veteran was provided a trial of 
relaxation treatment to assist him in managing his anxiety 
and reducing muscle tension.   

Of record is a letter from the appellant's son dated in 
November 1988.  In this letter, the he related that when the 
Veteran returned from World War II that he was a nervous 
wreck with a history of "nerves."

In January 1989 the Veteran received a VA psychiatric 
examination.  The report associated with this examination 
notes the Veteran's history of myocardial infarctions.  It 
also documents problems with sleep, nervousness, 
irritability, flushing when anxious, sweating, palpations, 
restlessness, tenseness, shortness of breath and being 
"keyed up."  Generalized anxiety disorder and alcohol abuse 
in remission were assessed.  In regards to alcohol abuse, it 
was noted that the Veteran had self-medicated therewith until 
about 1973.  

In September 2002 the Veteran was once again afforded a VA 
psychiatric examination.  The examiner elicited a history of 
stressors from the Veteran as well as a history of anxiety 
since the Veteran's discharge.  The examiner noted a history 
of symptoms consistent with PTSD, which were believed to have 
been under-reported.  PTSD and alcohol dependence in full 
remission were assessed.  A history of 5 heart attacks with 
open-heart surgery, bypass and 4 balloon surgeries was also 
noted.  

Of record is a death certificate showing that the Veteran 
passed away in December 2003.  The certificate lists the 
immediate cause of death as cardiac ischemia, due to (or as a 
consequence of) multiple myeloma, due to (or as a consequence 
of) renal failure.  It also notes chronic obstructive 
pulmonary disease, anemia, as other significant conditions 
contributing to death.

Of record is a February 2004 opinion from a VA physician in 
the PTSD clinic.  The physician stated that based upon a 
review of the Veteran's psychiatric records it appeared that 
he experienced significant suffering from PTSD since his 
discharge from service.  In addition to psychiatric symptoms, 
the physician noted several serious medical conditions 
including cardiac disease, hypertension, gastric ulcer 
disease and a history of excessive alcohol use.  The 
physician noted that these conditions were highly associated 
with adverse stress and that PTSD clearly worsens the 
manifestation and complicates the treatment of these medical 
conditions.  He concluded that the Veteran's death ultimately 
resulted from the worsening of these conditions and ultimate 
cardiac failure.  

In December 2004 the RO obtained an expert opinion on the 
issue of the cause of the Veteran's death in relation to his 
service-connected PTSD.  It was noted that the pertinent 
medical records were reviewed.  The expert noted medical 
literature indicating that hypothalamic-pituitary-adrenal 
axis (HPA) activity contributed to the development of 
cardiovascular disease and cardiac-related mortality.  Also 
noted was that alterations of the HPA axis activity had been 
repeatedly documented in patient's with PTSD.  Nevertheless, 
the expert noted that whether a patient with PTSD experienced 
an increased relative risk of cardiovascular disease was 
unknown.  The expert ultimately concluded that it was their 
opinion that the Veteran's PTSD was not likely to have 
contributed materially or substantially to his death.  

Lastly of record is an opinion from a VA physician's 
assistant.  This opinion states that "it is [his] medical 
opinion that it is as likely as not that [the Veteran's]" 
PTSD "contributed to his multiple medical problems" that 
led to his death.  

Resolving the benefit of the doubt in favor of the appellant, 
the Board finds that the claim should be granted.  The 
evidence of record shows an onset of cardiovascular disease 
in 1966, when the Veteran was 46 years of age and that the 
ultimate cause of death was cardiac (myocardial) ischemia.  
It is notable that the August 1988 psychiatric evaluation 
noted that patients with the Veteran's profile often had 
physiological responses to their psychiatric symptoms.  The 
opinion of the February 2004 VA physician indicates that the 
Veteran's PTSD chronically worsened his cardiac disease.  
Moreover, although the December 2004 expert opinion is 
ultimately unfavorable, it does suggest that HPA activity, 
found in patients with PTSD, contributed to the development 
of cardiac disease, which was the primary cause of the 
Veteran's death.  Under these circumstances the Board finds 
that the evidence is at least in equipoise that the Veteran's 
service-connected PTSD contributed substantially and 
materially, particularly through aggravation, to cause his 
death.  Accordingly, the claim is granted.

The Board has, of course, considered seeking further 
development in this case.  In particular, we have considered 
obtaining an additional medical opinion to further address 
the question of the relationship between the cause of the 
Veteran's death and his service-connected PTSD.  However, in 
light of the length of time that this case has been on 
appeal, the Board believes that merely obtaining one more 
such opinion is unlikely to resolve this question with any 
greater degree of certainty than has already been 
accomplished.  Instead, we believe that such action would 
only needlessly delay adjudication of the appellant's claim.  
The Court has held that such delays are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In summary, the Board resolves all doubt in favor of the 
appellant, and concludes that service connection is warranted 
for the Veteran's cause of death, based upon aggravation by 
his service-connected PTSD.  As discussed above, when there 
is aggravation of a non-service-connected condition which is 
proximately due to or the result of service-connected 
disorder, the claimant will be compensated.  Allen v. Brown, 
supra, 7 Vet. App. at 448.  Accordingly, the claim is 
granted.




ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


